DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-17 are objected to because of the following informalities:  
Claims 2-14 and 16 recite “A system” it should be -The system-.
Claims 8, 9 and 18-19 recite the claim number followed by “and” it seems like this “and” might be extra.
Claims 15 and 17 recite “Providing” in two places, it should be -providing-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 15 and 17 recite “a central server” it is unclear if this is the same server as the “remote server”.  The examiner is taking them to be the same.

	Claim 18 recites “alert indicating at least one of a heating element and a thermostat is faulty, if said flow circle is deemed to be leaking”, it is unclear how a heating element or thermostat alert is signified by a leak in the flow circle.
	Claim 18 recites “and providing a leakage alert otherwise”, this is unclear, in that if there is a leak a heating element and a thermostat fault is alert, otherwise, meaning if there is no leak, a leakage alert is provided.  This is unclear.
	Claims 2-14, 16 and 18-19 are rejected for their incorporation of at least independent claims 1, 15 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US PG Pub. No. 2010/0262403) in view of Arensmeier (US PG Pub. No. 2012/0221150).
Regarding claims 1, 15 and 17:
	Gordon teaches a smart boiler system/computer program product/method operative in conjunction with a plurality of boilers (130A -130N) wherein each 
	Gordon fails to disclose to rank, accordingly, said plurality of boilers in terms of at least one predetermined criterion defining at least one maintenance need.
	Arensmeier teaches a remote monitoring system for a boiler (see paragraph 79) similar to Gordon including grading/ranking the boiler equipment in terms of at least one predetermined criterion defining a maintenance need (see paragraph 207 where the equipment is graded/ranked against other similar systems based on its performance).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon with the 

Regarding claim 3:
	Gordon modified above teaches wherein said push output comprises, for at least some boilers in said subset, a replace/service indication of whether said boiler should be serviced or replaced, based on predefined logic defining whether a boiler should be serviced or should be replaced by combining said data (see paragraph 32). 

Regarding claim 7:
	Gordon modified above teaches said controller is also operative to control at least one aspect of operation of said boiler (see paragraph 23). 

Regarding claim 10:
	Gordon modified above teaches said remote server is operative, at least once, to compare data stored in said repository pertaining to an individual boiler to data stored in said repository pertaining to at least one boiler other than said individual boiler, thereby to identify at least one deviation of said individual boiler from at least one norm and wherein said criterion defining at least one maintenance need is computed as a function of at least said deviation from said norm (see paragraph 207 of Arensmeier as modified above). 


	Gordon modified above teaches said repository stores, for each specific boiler, that specific boiler's geographical location (see paragraph 41) and wherein said set of boilers to which said individual boiler is compared includes only boilers whose geographical location shares weather conditions with said individual location as determined by a predetermined rule applied to boiler geographical locations thereby to identify geographical regions in which weather conditions are assumed to be uniform (see Arensmeier paragraph 207 as modified above where the systems are compared to similar systems where it would have been obvious to one having ordinary skill in the art to use boiler in similar locations in order to compare the systems that are the closest to each other in weather and altitude conditions). 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Arensmeier as applied to claims 1 and 17 above respectively, and further in view of Hoehn et al (US PG Pub. No. 2015/0075450).
Regarding claim 6:
	Gordon modified above teaches 
	Gordon modified above teaches all of the above except said sensor comprises at least one pressure sensor interior of said boiler and wherein said remote server is operative to provide a high pressure emergency alert by applying predetermined boiler explosion prediction logic to said pressure sensor, 
	Hoehn teaches a boiler system similar to Gordon including a sensor comprises at least one pressure sensor (102) interior of said boiler and wherein a controller is operative to provide a high pressure emergency alert (alarm of said alarm system 100) by applying predetermined boiler explosion prediction logic (using controls and controllers, see paragraph 21) to said pressure sensor, even if said remote server is not in said maintenance-needs-detection operational mode. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon with the teachings of Hoehn to include a pressure sensor to monitor for overpressure, in order to prevent an explosive condition within the boiler.

Regarding claim 19:
	Gordon modified above teaches providing a pressure regulation malfunction alert if pressure is sensed and found to exceed a high-pressure threshold, and no leakage is identified (see claim 6 addressed above).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Arensmeier as applied to claim 15 above, and further in view of Boesveld et al (US PG Pub. No. 2014/0316585).
Regarding claim 16:

	Boesveld teaches a remote maintenance system similar to Gordon including using flow sensors at an input and output of a flow circle (see paragraph 72) to determine if there is a water leak.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon with the teachings of Boesveld to include flow sensors in order to determine if there is a leak, which would be part of the systems equipment and therefore would be a conidtion by which it would be ranked/graded - see claim 15 addressed above.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier as applied to claim 17 above, and further in view of Buescher et al (US PG Pub. No. 2013/0193221).
Regarding claim 18:
	Gordon modified above teaches  all of the above except a heat regulation malfunction alert indicating at least one of a heating element and a thermostat is faulty, if said flow circle is deemed to be leaking due to operation of a pressure regulator, and providing a leakage alert, otherwise. 
	Buescher teaches a boiler system similar to Gordon including determining is a thermostat/temperature sensor is faulty (see paragraph 112).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon with the teachings of Gordon to include determining if a temperature sensor is faulty in order to fix it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US PG Pub. No. 2016/0010878) - remote systems control
Davari et al (US PG Pub. No. 2015/0276265) - remote systems control
Mansouri et al (US PG Pub. No. 2016/0178677) - remote leak detection
Taheri et al (US PG Pub. No. 2017/0351277) - remote systems control
Wheelwright (US PG Pub. No. 2016/0187004) - smart water heater









Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762